NuMobile, Inc. 2520 South Third Street, Suite 206 Louisville, KY 40208 July 14, 2010 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention:Maryse Mills-Apenteng, Special Counsel Re: NuMobile, Inc. Preliminary Information Statement on Schedule 14C Filed June 15, 2010 File No. 000-30949 Ladies and Gentlemen: In connection with NuMobile, Inc.’s (the “Company”) responses to the comments of the reviewing Staff of the Securities and Exchange Commission (the “Staff”) as setforthinacommentletterdated June 21, 2010 relating to the above-referenced preliminary information statement of NuMobile, Inc. (“NuMobile” or the “Company”), the Company acknowledges that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities law of the United States. Very Truly Yours, /s/ James Tilton Chief Executive Officer
